Citation Nr: 0007811	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-34 228	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.  He is deceased and the appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
which denied service connection for the cause of the 
veteran's death (claimed for the purpose of obtaining 
Dependency and Indemnity Compensation (DIC)) and from an 
April 1995 decision which denied non-service-connected death 
pension.


FINDINGS OF FACT

1.  The appellant has not submitted competent evidence to 
show a plausible claim for service connection for the cause 
of the veteran's death.

2.  The appellant's annualized countable income exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse with one child.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The appellant's excessive income is a bar to improved 
death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 5312 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.23, 3.24, 3.271, 
3.272, 3.273 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Marine Corps 
from March 1968 to October 1969, including service in 
Vietnam.

In September 1989, the veteran was awarded service connection 
for post-traumatic stress disorder (PTSD) and he was assigned 
a 30 percent rating effective from May 1987.  The 30 percent 
remained in effect until his death.  PTSD was the veteran's 
only service-connected disability.

Medical reports from 1985 to 1994 show the veteran was 
treated for psychiatric problems and for substance abuse (a 
variety of illegal drugs).  A January 1992 outpatient 
treatment report notes the veteran related he began using 
drugs while he was to Vietnam.

The veteran died in October 1994.  The death certificate 
shows that the cause of the veteran's death was acute mixed 
drug intoxication (morphine, cocaine, fluoxetine and 
carbamazepine).

In November 1994, the veteran's widow filed a claim for DIC 
(i.e, service connection for the cause of the veteran's 
death) and for death pension.  She stated she and the veteran 
had one child, and she submitted a birth certificate showing 
that the child was born in January 1982.  She reported she 
had $2,500 a month in salary and had $1 a month in interest.  
She reported no income for the child.  No deductions from 
income were reported.

In May 1995, the veteran's widow stated the veteran developed 
a drug problem as a result of being in Vietnam.  She argued, 
in essence, that the veteran's death was related to 
disability which he incurred as a result of service.  She 
claimed her daughter was entitled to benefits.

In a March 1996 substantive appeal, the veteran's widow noted 
that he had received disability benefits as a result of PTSD.  
She stated his drug addiction, although not specifically 
proven, was a result of his experiences in the Vietnam War.  
She stated that her daughter, the veteran's child, was 
therefore entitled to benefits regardless of her income.

II.  Analysis

A.  Service connection for the cause of the veteran's death

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated in 
the line of duty during active service, but no compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.  Ruiz v. 
Gober, 10 Vet App 352 (1997); Johnson v. Brown, 8 Vet. App. 
423 (1995).

The record demonstrates the veteran was service-connected for 
only one disability, PTSD, and such was rated 30 percent 
disabling.  It is not shown that PTSD played a role in death.  
A death certificate reveals the veteran died in 1994 due to 
acute mixed drug intoxication (morphine, cocaine, fluoxetine 
and carbamazepine).

The veteran's widow claims the veteran's drug abuse problem, 
which caused his death, was the result of his experiences in 
Vietnam or the result of his service-connected PTSD.  Direct 
service connection may not be granted for alcoholism or drug 
abuse for the purpose of any VA benefit including DIC.  
However, the VA may award DIC to a veteran's survivors based 
on the veteran's death from a substance-abuse disability 
which is secondarily service connected under 38 C.F.R. 
§ 3.310.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301; 
VAOPGCPREC 7-99 and 2-97; Barela v. West, 11 Vet. App. 280 
(1998).

Hence, in the instant case service connection for the cause 
of the veteran's death can be granted if his fatal drug abuse 
can be linked to service-connected PTSD.  There is no 
competent medical evidence of record linking the veteran's 
PTSD to his drug abuse.  The veteran's widow's assertion that 
the veteran's service-connect PTSD caused drug abuse which 
led to his death is insufficient to well ground the claim of 
service connection.  As a layman, she has no competence to 
give a medical opinion on diagnosis and causation.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993). 

In sum, there is no competent medical evidence that the 
service-connected PTSD caused or contributed to death, or 
that the actual cause of death (drug abuse) is linked to the 
service-connected PTSD.  Thus, the claim for service 
connection for the cause of the veteran's death is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Ruiz, supra; Johnson, supra.

B.  Death Pension

Non-service-connected improved death pension is a benefit 
payable by the VA to a surviving spouse and children of the 
veteran for non-service-connected death.  Among other 
requirements, the benefit may be paid only if annual income 
is not in excess of the maximum annual pension rate which is 
established each year.  38 U.S.C.A. §§ 1503, 1541, 5312; 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273.  In determining 
countable income, payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded under 
38 C.F.R. § 3.272.  Id.  The Board notes that the veteran's 
widow has argued throughout the appeal that her income should 
not be counted because she is claiming death pension on 
behalf of her daughter.  Children in the custody of a 
surviving spouse who has basic eligibility to receive 
improved pension do not have separate entitlement.  38 C.F.R. 
§ 3.24.  Consequently, income of both the surviving widow and 
the child must be considered when determining income 
eligibility for death pension.

The appellant filed her claim for death pension in November 
1994.  Effective December 1993, the maximum annual rate of 
improved death pension for a surviving spouse with one child 
was $6,863.  Effective December 1994, the maximum annual rate 
was $7,056.  There have been gradual annual increases since 
then, and effective December 1998 the maximum annual rate for 
a surviving spouse with one child is $7,706.  38 U.S.C.A. 
§§ 1541, 5312; 38 C.F.R. § 3.23.

On her November 1994 application for death pension, the 
veteran's widow indicated she had a monthly income of $2,501, 
being the sum of $2,500 in earnings and $1 in interest.  This 
translates into a total annual income of $30,012.  No income 
for the child was reported, and no deductions were reported.

Given the total annual countable income of $30,012, it is 
clear that the appellant has exceeded the income limitation 
for death pension (for a surviving spouse with one child).  
Thus, the claim must be denied due to excessive income. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Non-service-connected death pension is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

